Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/952,895 has been examined. 
The following is the status of the claims: Claims 1-15 have been cancelled and Claims 16-35 have been added in the Amendments on 6/2/2021.
In this Office Action, claims 16-35 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 24, 26, 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 16, 24, 26, 29 recite:
“a plurality of different third party services” or “a particular third party service”;
However, upon examination of the specification and priority documents, the Examiner cannot find any support for the limitations:
“a plurality of different third party services” or “a particular third party service”;
in the above claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,569,462. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.

Current Application
US Patent 9,569,462 B2
16. (New) A method, comprising:
determining, via the at least one computing device, an area of interest on an electronic
map file;
retrieving, via the at least one computing device, a plurality of different maps
individually corresponding to a respective one of a plurality of different third party services;
extracting, via the at least one computing device, a plurality of map portions
corresponding to the area of interest from individual ones of the plurality of different maps;
determining, via the at least one computing device, a respective usability metric from
each of the plurality of map portions; and
generating, via the at least one computing device, a report for the area of interest based in part on the respective usability metric from each of the plurality of map portions.

17. (New) The method of claim 16, further comprising overlaying the plurality of map
portions onto the area of interest of the electronic map file.

18. (New) The method of claim 17, wherein overlaying the plurality of map portions onto
the area of interest comprises aligning each of plurality of map portions with the area of interest based on a datum associated with the area of interest and a respective data associated with each of the plurality of map portions.

19. (New) The method of claim 16, wherein extracting the plurality of different maps further comprises:
opening, via the at least one computing device, a particular map of the plurality of
different maps;
zooming, via the at least one computing device, into the area of interest in the particular
map; and
extracting and storing, via the at least one computing device, a particular map portion of
the plurality of map portions corresponding to the area of interest.
20. (New) The method of claim 16, wherein the plurality of different maps comprises at least
one of: an aerial GIS map, a United States Geological Survey Map ("U.S.G.S.") topographical
map, a demographic map, and a soil map.
21. (New) The method of claim 16, wherein the respective usability metric for a first map
portion comprises a quantity of unusable property area.
22. (New) The method of claim 16, further comprising determining an amount of buildable
area on the area of interest based on the respective usability metric from each of the plurality of
map portions, wherein the report for the area of interest comprises the amount of buildable area.
23. (New) The method of claim 22, wherein the amount of buildable area comprises a
maximum amount of buildable area and a minimum amount of buildable area for the area of
interest.
24. (New) A system, comprising:
a data store comprising a plurality of electronic map files; and
at least one computing device in communication with the data store, the at least one
computing device being configured to:
identify an electronic map file of the plurality of electronic map files;
determine an area of interest on the electronic map file;
retrieve a plurality of different maps individually corresponding to a respective
one of a plurality of different third party services;
extract a plurality of map portions corresponding to the area of interest from
individual ones of the plurality of different maps;
determine a respective usability metric from each of the plurality of map portions;
and
generate a report for the area of interest based in part on the respective usability
metric from each of the plurality of map portions.
25. (New) The system of claim 24, wherein the at least one computing device is configured
to convert a datum for at least one of the plurality of map portions to a predetermined datum
based at least in part on a datum modification equation.
26. (New) The system of claim 24, wherein the at least one computing device is configured
to:
receive survey data from a particular third party service;
determine whether a marker in the survey data is within a predetermined distance from a
property boundary of the area of interest; and
in response to the marker being within the predetermined distance, associate information
corresponding to the marker with the area of interest.
27. (New) The system of claim 24, wherein the at least one computing device is configured
to retrieve the plurality of different maps by spidering, via a spider program, a plurality of
servers to obtain the plurality of different maps.
28. (New) The system of claim 24, wherein the at least one computing device is further
configured to overlay a first image of the area of interest with a second image from at least one
of the plurality of map portions.
29. (New) A non-transitory computer-readable medium embodying a program that, when
executed by at least one computing device, causes the at least one computing device to:
determine an area of interest on an electronic map file;
retrieve a plurality of different maps individually corresponding to a respective one of a
plurality of different third party services;
extract a plurality of map portions corresponding to the area of interest from individual
ones of the plurality of different maps;
determine a respective usability metric from each of the plurality of map portions; and
generate a report for the area of interest based in part on the respective usability metric
from each of the plurality of map portions.
30. (New) The non-transitory computer-readable medium of claim 29, wherein the program
further causes the at least one computing device to extract the plurality of map portions by
determining that the area of interest at least partially coincides with each of the plurality of
different maps.
31. (New) The non-transitory computer-readable medium of claim 29, wherein the program
is further configured to:
determine informational data corresponding to the area of interest; and
generate the report comprising the informational data, wherein the information data
comprises at least one of: traffic data, crime data, and census data.
32. (New) The non-transitory computer-readable medium of claim 29, wherein the program
is further configured to overlay a first image of the electronic map file with a second image from
at least one of the plurality of different maps.
33. (New) The non-transitory computer-readable medium of claim 29, wherein the program
is further configured to generate a yield for the area of interest based the respective usability
metric from each of the plurality of map portions.
34. (New) The non-transitory computer-readable medium of claim 33, wherein the yield
comprising at least one optimization value for the area of interest.
35. (New) The non-transitory computer-readable medium of claim 29, wherein the program
is further configured to determine whether at least one restriction value corresponds to the area
of interest.
1. A method of determining a density value of a parcel of land, the method comprising:
obtaining an electronic map file;
storing said electronic map file in a computer readable medium;
defining an area of interest on said electronic map file;
referring to a database to determine whether said database contains at least one restriction value for the parcel of land;
referring to a remote database to determine whether said remote database contains an additional restriction value for the parcel of land, said additional restriction value being distinct from said at least one restriction value;
combining said at least one restriction value with said additional restriction value to form a plurality of restriction values; and
determining a total value of said parcel of land based on said plurality of restriction values;
wherein said plurality of restriction valves represents an undevelopable amount of square footage of land;
wherein said plurality of restriction values associated with the parcel of land includes an impervious surface ratio.
2. The method of determining a density value of a parcel of land as recited in claim 1 wherein said plurality of restriction values represents a developable amount of square footage of land.
3. The method of determining a density value of a parcel of land as recited in claim 1 wherein said total value of said parcel of land includes a floor area ratio.
4. A method of determining a density value of a parcel of land, the method comprising:
obtaining an electronic map file;
storing said electronic map file in a computer readable medium;
defining an area of interest on said electronic map file;
referring to a database to determine whether said database contains at least one restriction value for the parcel of land;
referring to a remote database to determine whether said remote database contains an additional restriction value for the parcel of land, said additional restriction value being distinct from said at least one restriction value;
combining said at least one restriction value with said additional restriction value to form a plurality of restriction values; and
determining a total value of said parcel of land based on said plurality of restriction values;
wherein said plurality of restriction valves represents an undevelopable amount of square footage of land;
wherein said total value of said parcel of land includes a floor area ratio.
5. The method of determining a density value of a parcel of land as recited in claim 4 wherein said plurality of restriction values represents a developable amount of square footage of land.
6. The method of determining a density value of a parcel of land as recited in claim 5 wherein said plurality of restriction values associated with the parcel of land includes an impervious surface ratio.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 16 recites: 
Determining a respective usability metric from map portions.
The limitation of determining a respective usability metric from map portions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computing device language, determining in the context of this claim encompasses the user manually determining generic “usability metrics” from generic “map portions”. Similarly, the limitation(s) of receiving; determining; retrieving; extracting; and generating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the computing device language, receiving; determining; retrieving; extracting; and generating in the context of this claim encompasses the user manually generating a generic report based on a generic usability metric and map portions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
generating generic reports/usability metrics is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a computing device to perform both the receiving; determining; retrieving; extracting; and generating and determining steps. The computing device in both steps is recited at a highlevel of generality (i.e., as a generic processor performing a generic computer function of generating generic reports/metrics) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform
both the receiving; determining; retrieving; extracting; and generating and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 17-23 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 17-23 are also directed towards
nonstatutory subject matter.

As per independent claims 24 and 29, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 24 and 29 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 25-28 and 30-35 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 25-28 and 30-35 are also
directed towards non-statutory subject matter.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-21, 24-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al., US Pub. No.: US 2010/0289642, in view of Remme US Pub. No. 2008/0109196.

As to claim 16 (and substantially similar claim 24 and claim 29), Harrison discloses a method, comprising:
determining, via the at least one computing device, an area of interest on an electronic
map file;
(Harrison [0027] FIG. 17 is a flow diagram illustrating the steps for automatically creating a boundary on the land website from boundary information contained in a database or other computer readable file.;
See also [0004] providing boundary drawing tools to allow a boundary to be circumscribed at least partially around the selected area of land on the map data; drawing a boundary at
least partially around the selected area of land using the boundary drawing tools; storing the map data as part of the personalized land website; and providing additional storage
locations as part of the personalized land website for storage of additional information relating to the area of land)

retrieving, via the at least one computing device, a plurality of different maps individually corresponding to a respective one of a plurality of different third party services;
(Harrison [0036] The personalized land websites, such as personalized land website 104,106, may contain various data including various map data illustrating the boundaries of the property,
satellite image data, photographic data, third party maps; see also [0061] Third party maps may be stored by the user on the personalized land website, as well as image data that has been modified by the user. In short, any type of information relating to the land may be stored by the user on the personalized land website.;
See also [0061] The additional information searched for may include various map data illustrating the boundaries of the property, satellite image data, photographic data, third party maps, e-documents (text material) relating to the property such as legal descriptions, leases, surveys, grazing leases, title abstracts, title and deed information, public land leases, easements and rights-of-way, watershed studies, other studies, loan information, appraisal reports, insurance, conservation easements, ownership rights, mineral rights of land, water rights of land, land titles, environmental audit, insurance documents, improvements, leases, flood plain data, scanned documents, loan documents, e-appraisal reports, and other similar e-document information.)

extracting, via the at least one computing device, a plurality of map portions corresponding to the area of interest from individual ones of the plurality of different maps;
(Harrison teaches creating a mosaic of maps for boundary viewing/selection, i.e. extracting kmap portions for an area of interest [0050] At step 810, the USGS map or other map is displayed to the user that corresponds to the geographical term that has been used. At step 812, the user is given the option to pan and zoom the USGS maps or other maps to adjacent locations in various scales to choose the best size to draw boundary data. For example, the user may wish to use a 12 K map that shows more detail for smaller pieces of property rather than a 24 K USGS map since the 12 K maps show more detail. Additionally, since the points on each of the maps are georeferenced, smaller scale maps may be more desirable for carefully identifying boundary location points. The USGS maps or other maps can be joined together in a mosaic so that the user can pan from one location to another to locate the desired locations for drawing the boundary data. At step 814, the user visually enters the boundary data on the USGS maps using a drawing tool as described herein.)


Harrison does not disclose:

determining, via the at least one computing device, a respective usability metric from
each of the plurality of map portions; 
and
generating, via the at least one computing device, a report for the area of interest based in
part on the respective usability metric from each of the plurality of map portions

However, Remme discloses:
determining, via the at least one computing device, a respective usability metric from
each of the plurality of map portions; 
(Remme [0023] FIGS. 5A-D are a set of maps illustrating concepts presented in Calculating a Usable Area dataset step of FIG. 2; see also [0033] Usable Area-A bounded and defined area of range land satisfying a number of constraints regarding the ability of livestock to successfully graze in the area.;
See also [0048] Usable Area (step 212)-Areas that are considered grazable by livestock. This dataset is derived from a collection of datasets and constraints that contribute to usability,
including, for example: slope and accessibility to sources of water, each of which are explained in more detail below. FIGS. SA-D include a set of maps illustrating determination of Usable Area (FIG. SD) in a hypothetical extent of land called the "Jones Canyon Pasture.").)

and
generating, via the at least one computing device, a report for the area of interest based in
part on the respective usability metric from each of the plurality of map portions
(Remme teaches applying usability calculations for generating maps/relative usability functions, i.e. a report for the area based on a usability metric see [0061] In step 402, a measure of the relative usability of the land is calculated based on a user-defined function:
See also  [0066] In step 422, a user-defined minimum/maximum filter is applied to COMPOSITEUSABLE to produce the real raster USABLE. The purpose of the filter is to allow
the user to determine limits on usability in further processing, for example, a user may wish to limit USABLE to 80% to 20% to avoid sacrifice areas and areas that are unlikely to
be used.;
see also [0062] The purpose of the function is to allow the user to specify exactly how usability varies with slope. For example, for simplicity one might define an inverse linear relationship between percent slope and usability;
see also [0085] These concepts are illustrated with reference to FIG. 6 which deals with a hypothetical extent of land called the "Rincon House Pasture." Referring to FIG. 6, Forage
Observation Location 60, may be associated with 942 contiguous, usable acres of the Deep Upland range site type in which it is located;
See also the report shown in Fig. 7 [0097] The table in FIG. 7 provides an example of various
levels of forage inventory aggregation over two pastures. At the lowest level, there is a measure of forage for the relative spatial extent associated with the Forage Observation Location. Other examples include aggregation at the plant community- pasture level, the pasture level, and finally at the summary level for the entire managed land.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply usability analysis as taught by Remme since it was known in the art that geographic information systems calculate various usability measures in order to provide consistent, repeatable and quantitative measures of forage for use as an input to sustainable
grazing decisions (grazing systems, plans, etc.); yo provide an unambiguous method to define,
communicate and evaluate grazing plans; to provide an unambiguous method to define,
communicate and evaluate terms, conditions, and results of grazing leases or other rangeland use policy, monitoring, and result determinations or other national or international equivalents; to specify pasture (grazing land) deferment in terms of forage inventory (range production) rather than time; to provide quantitative information to aid in creating, planning and executing capital investment projects, e.g. fences, roads, water distribution systems, etc. and to document forage availability as one quantitative measure of rangeland health. (Remme [0098-0105]).

As to claim 17, Harrison discloses the method of claim 16, further comprising overlaying the plurality of map portions onto the area of interest of the electronic map file (Harrison [0079] Another advantage of the various disclosed embodiments is that the boundary information can be cross-linked to satellite imagery in the same manner that various types of maps such as USGS, BLM and other types of maps are crossed linked. In this fashion, a particular location or land mass can be positively identified on any desired type of map such as a BLM map, USGS map or other type of map and the corresponding satellite imagery can be displayed with the boundary information by georeferencing the boundary information to global coordinates on the satellite image data.).

As to claim 18, Harrison discloses the method of claim 17, wherein overlaying the plurality of map portions onto the area of interest comprises aligning each of plurality of map portions with the area of interest based on a datum associated with the area of interest and a respective data associated with each of the plurality of map portions
(Harrison [0052] The zooming feature of the present invention simply switch scales of available maps and use processes for identifying the central portion of the particular map that is being displayed and aligning the central portion with a location on a map of a different scale with the central portions aligned.;
see also [0086] A third way of plotting boundaries is to use GPS way points that have physically
been recorded during a visit to the property. These GPS way points are then loaded into a GPS boundary mapping tool that plots the boundaries on a map that aligns the GPS locations with the proper locations on the map. Boundaries are then formed according to those locations.).

As to claim 19, Harrison discloses the method of claim 16, wherein extracting the plurality of different maps further comprises:
opening, via the at least one computing device, a particular map of the plurality of
different maps;
(Harrison teaches selecting different types of map see [0050] At step 810, the USGS map or other map is displayed to the user that corresponds to the geographical term that has been used. At step 812, the user is given the option to pan and zoom the USGS maps or other maps to adjacent locations in various scales to choose the best size to draw boundary data. For example, the user may wish to use a 12 K map that shows more detail for smaller pieces of property rather than a 24 K USGS map since the 12 K maps show more detail..; see also [0036] The personalized land websites, such as personalized land website 104,106, may contain various data including various map data illustrating the boundaries of the property, satellite image data, photographic data, third party maps, e-documents (text material) relating to the property)

zooming, via the at least one computing device, into the area of interest in the particular
map; 
(Harrison [0052] The zooming feature of the present invention simply switch scales of available maps and use processes for identifying the central portion of the particular map that is being displayed and aligning the central portion with a location on a map of a different scale with the central portions aligned… Whenever the zoom-in or zoom-out button has been activated, the maps will change scale and locate the identified point in the central portion of the display.)
and
extracting and storing, via the at least one computing device, a particular map portion of
the plurality of map portions corresponding to the area of interest
(Harrison [0052] The zooming feature of the present invention simply switch scales of available maps and use processes for identifying the central portion of the particular map that is being displayed and aligning the central portion with a location on a map of a different scale with the central portions aligned… Whenever the zoom-in or zoom-out button has been activated, the maps will change scale and locate the identified point in the central portion of the display).

As to claim 20, Harrison discloses the method of claim 16, wherein the plurality of different maps comprises at least
one of: an aerial GIS map,
(Harrison [0037] In various embodiments, access to various types of map/image data may
be accomplished via a Geographic Information System
(GIS).; see also [0065] To monitor for structural changes to the selected area ofland, the
system may obtain images of the selected area ofland, typically satellite or aerial images,) 
a United States Geological Survey Map ("U.S.G.S.") topographical map, 
(Harrison [0078] a specific implementation of the present invention will allow up to 35 different maps of the property to be stored in a single accessible location including 3-D satellite photography, general vicinity maps, regional and statewide maps and photography, 1:24 K USGS maps… 1:250 K USGS maps,) 
a demographic map,
(Harrison [0033] The disclosed embodiments may be used for various purposes to archive and deliver land information to various people such as brokers, appraisers, lenders, developers, land
owners, consultants, potential buyers, construction personnel making improvements on the property, government personnel making planning decisions, land managers, etc.)
 
and under the rationale above, Remme discloses
and a soil map (Remme [0071] One attribute that may be present is the forage production capability of the plant community under some known climatic condition. (The NRCS SSURGO soil survey dataset typically includes 3 values; production under unfavorable, average, and favorable climatic conditions.) This attribute will be referred to as "Range Production.").

As to claim 21, Remme discloses under the rationale above the method of claim 16, wherein the respective usability metric for a first map portion comprises a quantity of unusable property area (Remme [0050] Livestock often graze heavily in the areas immediately around sources of water
quickly rendering the areas unusable. For this reason, areas immediately surrounding water sources, considered sacrifice areas, out to a radius of about 100 feet, are deducted from usable area.;
See also [0023] FIGS. 5A-D are a set of maps illustrating concepts presented in Calculating a
Usable Area dataset step of FIG. 2; see also [0033] Usable Area-A bounded and defined area
of range land satisfying a number of constraints regarding the ability of livestock to successfully
graze in the area.;
See also [0048] Usable Area (step 212)-Areas that are considered grazable by livestock. This
dataset is derived from a collection of datasets and constraints that contribute to usability,
including, for example: slope and accessibility to sources of water, each of which are explained
in more detail below. FIGS. SA-D include a set of maps illustrating determination of Usable Area
(FIG. SD) in a hypothetical extent of land called the "Jones Canyon Pasture.").).


As to claim 25, Remme discloses the system of claim 24, wherein the at least one computing device is configured to convert a datum for at least one of the plurality of map portions to a predetermined datum based at least in part on a datum modification equation
(Remme [0043] Examples of field datasets include elevation and slope. Datasets may be converted from one representation to another (sometimes with limitations as is well known in the practice of Geographic Information Systems (GIS)), for example a vector dataset
may be converted to raster, or a raster dataset may be converted to vector so that the dataset may be of use in a particular situation.; see also [0089-0095]).

As to claim 26, Harrison discloses the system of claim 24, wherein the at least one computing device is configured
to:
receive survey data from a particular third party service;
(Harrison [0036] The personalized land websites, such as personalized land website 104,106, may contain various data including various map data illustrating the boundaries of the property,
satellite image data, photographic data, third party maps, e-documents (text material) relating to the property such as legal descriptions, leases, surveys,)

and Remme discloses under the rational above:
determine whether a marker in the survey data is within a predetermined distance from a
property boundary of the area of interest; 
(Remme [0064] In step 412, for each pasture extent, the distance to the nearest location of any source of water within the pasture is calculated. These datasets are combined for all pasture
extents into a composite, real reaster DISTWATER)

and
in response to the marker being within the predetermined distance, associate information
corresponding to the marker with the area of interest
(Remme [0065] The purpose of the function is to allow the user to specify explicitly how usability varies with distance to water. Once again, the user is free to choose a function that
models the behavior of specific grazing livestock;
see also [0066] In step 420, usability as a function of slope (USABLESLOPE) and usability as a function of distance to water (USABLEWATER) are combined using the minimum
value from either of the two surfaces to create COMPOSITEUSABLE, a real raster. In this way, the least usable input surface determines the value of the output surface, in other
words, the surface represents the usability of the most limiting factor. In step 422, a user-defined minimum/maximum filter is applied to COMPOSITEUSABLE to produce
the real raster USABLE.).

As to claim 27, Harrison discloses the system of claim 24, wherein the at least one computing device is configured to retrieve the plurality of different maps by spidering, via a spider program, a plurality of servers to obtain the plurality of different maps
(Harrison [0062] The continuous search may be performed by Internet robot software. Internet
robot software may also be called by a variety of different names including bot, spider, and crawler software.).

As to claim 28, Harrison discloses the system of claim 24, wherein the at least one computing device is further configured to overlay a first image of the area of interest with a second image from at least one of the plurality of map portions (Harrison [0079] Another advantage of the various disclosed embodiments is that the boundary information can be cross-linked to
satellite imagery in the same manner that various types of maps such as USGS, BLM and other types of maps are crossed linked. In this fashion, a particular location or land mass can be positively identified on any desired type of map such as a BLM map, USGS map or other type of map and the corresponding satellite imagery can be displayed with the boundary information by georeferencing the boundary information to global coordinates on the satellite image data.).

As to claim 30, Harrison discloses the non-transitory computer-readable medium of claim 29, wherein the program further causes the at least one computing device to extract the plurality of map portions by determining that the area of interest at least partially coincides with each of the plurality of different maps
(Harrison [0079] In this fashion, a particular location or land mass can be positively identified on any desired type of map such as a BLM map, USGS map or other type of map and the
corresponding satellite imagery can be displayed with the boundary information by georeferencing the boundary information to global coordinates on the satellite image data.;
see also [0046] At step 408 of FIG. 4, once the boundary data has been entered and a complete boundary has been provided, a frame window is generated… At step 410, the system then calculates the acreage of the circumscribed property and provides that information to the user. At step 412, USGS map images, such as the 1 :24 K USGS map image or the 1: 100 K USGS map image, are generated. These images may be generated, for example, as a jpeg image that can be easily stored and viewed by most personal computers).

As to claim 31, Harrison discloses the non-transitory computer-readable medium of claim 29, wherein the program is further configured to:
determine informational data corresponding to the area of interest; 
(Harrison [0029] FIG. 19 is a flow diagram illustrating the steps for a
land website to receive notification from a third party provider
of new information available for a selected area ofland. ; see also [0079] In this fashion, a particular location or land mass can be positively identified on any desired type of map such as a BLM map, USGS map or other type of map and the corresponding satellite imagery can be displayed with the boundary information by georeferencing the boundary information to global coordinates on the satellite image data.;
see also [0046] At step 408 of FIG. 4, once the boundary data has been entered and a complete boundary has been provided, a frame window is generated… At step 410, the system then calculates the acreage of the circumscribed property and provides that information to the user. At step 412, USGS map images, such as the 1 :24 K USGS map image or the 1: 100 K USGS map image, are generated. These images may be generated, for example, as a jpeg image that can be easily stored and viewed by most personal computers)

and
Remme discloses under the rationale above:
generate the report comprising the informational data, wherein the information data
comprises at least one of: traffic data, crime data, and census data
(Remme [0046] Roads (step 204)-A vector line dataset containing roads, both public and private, within the managed area. Common public sources of roads include the US Bureau of
the Census and state or local government or transportation authorities. Roads that are not reflected in a public dataset can be added from imagery or from GPS data collected in
the field. This collection of objects may have the following attributes: geometry (line) and location, length, road surface type or classification, source of data (public, GPS collected),
optionally direction and speed.).

As to claim 32, Harrison discloses the non-transitory computer-readable medium of claim 29, wherein the program is further configured to overlay a first image of the electronic map file with a second image from at least one of the plurality of different maps
(Harrison [0079] Another advantage of the various disclosed embodiments is that the boundary information can be cross-linked to satellite imagery in the same manner that various types of maps such as USGS, BLM and other types of maps are crossed linked. In this fashion, a particular location or land mass can be positively identified on any desired type of map such as a BLM map, USGS map or other type of map and the corresponding satellite imagery can be displayed with the boundary information by georeferencing the boundary information to global coordinates on the satellite image data.).

As to claim 33, Remme discloses under the rationale above the non-transitory computer-readable medium of claim 29, wherein the program is further configured to generate a yield for the area of interest based the respective usability metric from each of the plurality of map portions (Remme [0094] It should be noted that forage inventory may be converted from calculated forage inventories into dry forage inventory using various known conversion methods.
[0095] It is common to express an amount of forage in terms of AUMs or AUDs. The conversion is based on an estimate of the amount of forage consumed by one Animal
Unit for one day/month:;
See also [0034] Forage Inventory-An estimate of the total amount of forage in an area of rangeland usually expressed as the number of pounds of forage or in terms of Animal Unit
Months (AUMs) or Days (AUDs). An AUM is defined by the USDA as "the amount of forage required by one mature cow of approximately 1,000 pounds weight, with or without a calf, for 1 month." AnAUD is considered 1/20 ofanAUM.
[0035] Forage Analysis Target-A location identified as a candidate for a Forage Observation Location;
[0036] Forage Observation-A measurement of standing forage obtained by executing one or more forage measurement methods or techniques
[0037] Forage Observation Location-A location where Forage Observations are made
[0038] Forage Analysis Route-A subset of routes or roads that define a tour of Forage Observation Locations [0039] RMMS Forage Factor).

As to claim 34, Remme discloses under the rationale above the non-transitory computer-readable medium of claim 33, wherein the yield comprising at least one optimization value for the area of interest (Remme [0039] RMMS Forage Factor-A pre-computed value that
conveys the relative spatial extent and any area limiting attribute values associated with a particular Forage Observation Location. The value may or may not include a
conversion from pounds of forage to AUMs or AUDs.).

As to claim 35, Remme discloses under the rationale above the non-transitory computer-readable medium of claim 29, wherein the program is further configured to determine whether at least one restriction value corresponds to the area of interest (Remme [0078] In step 488a, for each RSZONE in each PASTURE, select the location ( cell) of the maximum value of
GOOD into boolean raster GOODPOINTS. In step 490a, convert raster GOODPOINTS into vector FATPOINTS.;
See also [0066] In this way, the least usable input surface determines the value of the output surface, in other words, the surface represents the usability of the most limiting factor. In step 422, a user-defined minimum/maximum filter is applied to COMPOSITEUSABLE to produce
the real raster USABLE. The purpose of the filter is to allow the user to determine limits on usability in further processing, for example, a user may wish to limit USABLE to 80%
to 20% to avoid sacrifice areas and areas that are unlikely to be used.).


Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al., US Pub. No.: US 2010/0289642, in view of Remme US Pub. No. 2008/0109196, in view of Putnam et al., US Pub. No. 2005/0110800A1.

As to claim 22, Harrison/Remme do not disclose:
determining an amount of buildable area on the area of interest based on the respective usability metric from each of the plurality of map portions, wherein the report for the area of interest comprises the amount of buildable area;

However, Putnam discloses the method of claim 16, further comprising determining an amount of buildable area on the area of interest based on the respective usability metric from each of the plurality of map portions, wherein the report for the area of interest comprises the amount of buildable area (Putnam [0055] Hierarchy Relationships and Requirements
[0056] Faces/Parcels are collected in the CAD/GIS program 108 in a hierarchical relationship upon creation within the present invention. Faces/Parcels 202-214 typically comprise boundary segments, area, area labels, segment labels, and a buildable area definition that help define the face/ parcel 202-214. Each face/parcel collection requires a root face/parcel 304, which has a specific icon in the hierarchy 300 to indicate the status of root face/parcel. Each site map
200 can have only one collection of faces/parcels.). 

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply buildability analysis as taught by Putnum since it was known in the art that geographic information systems provide boundary segments, area, area labels, segment labels, and a buildable area definition that help define the face/ parcel where each face/parcel collection requires a root face/parcel, which has a specific icon in the hierarchy to indicate the status of root face/parcel and each site map can have only one collection of faces/parcels. (Putnum [0056]).

As to claim 23, Remme discloses under the rationale above the method of claim 22, wherein the amount of buildable area comprises a maximum amount of buildable area and a minimum amount of buildable area for the area of interest (Remme [0066] In step 422, a user-defined minimum/maximum filter is applied to COMPOSITEUSABLE to produce the real raster USABLE. The purpose of the filter is to allow the user to determine limits on usability in further processing,for example, a user may wish to limit USABLE to 80% to 20% to avoid sacrifice areas and areas that are unlikely to be used).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Moore et al., US Pub. No. 2007/0124159A1 teaches systems are provided for characterizing market distribution for a business having multiple business representatives. The business is considered to be in competition with one or more competitors, each of which also has
multiple representatives. Locations are determined both for the business representatives and for the competitor representatives, and these locations are used to populate one or
more databases. A locator identification is assigned to each distinct location and used as a pointer within the databases. The locator identification may be unique to specific street
addresses, permitting improved analysis of the market information, particularly analysis derived from the geographical distributions of the business representatives and of the competitor representatives;
Yang et al., US Pub. No. 2006/0101005 A1, teaches asystem and method for managing and presenting entity information is described. In an illustrative implementation, information such as product availability and operating hours is stored in a server. A query may be sent from a client  having a time, date, or both inquiring, for example, which entities are open at a certain or range of times, in the past, present or future. The server compares the queried time with stored information, such as hours entries. The results are displayed on a map with open entities represented by a first symbol and closed entities by a second symbol such that all the entities on the map are viewable without further searches. Clicking on a symbol leads to a display  containing information about the associated entity, thereby enabling an entity's information to be found using only its location;
Jones et al., US Pub. No. 2007/0143345 A1, teaches system for ranking geospatial entities is described. In one embodiment, the system comprises an interface for receiving ranking data about a plurality of geospatial entities and an entity ranking module. The module uses a ranking
mechanism to generate place ranks for the geospatial entities based on the ranking data. Ranked entity data generated by the entity ranking module is stored in a database. The entity
ranking module may be configured to evaluate a plurality of diverse attributes to determine a total score for a geospatial entity. The entity ranking module may be configured to organize ranked entity data into placemark layers. 




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        5/6/2022